DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lee on 12/02/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended):	A method for providing gameplay of a cloud video game, comprising:
executing a session of the cloud video game by a cloud gaming machine;
establishing, over a network, a peer-to-peer connection between a streaming server and a remote client browser, the peer-to-peer connection being established in accordance with a WebRTC protocol;
transmitting, over the peer-to-peer connection from the streaming server to the client browser, gameplay video generated from the executing session of the cloud video game, wherein the gameplay video is encoded in a compressed format, and wherein the gameplay video is  as displayed by the client browser, and the streaming server is configured to translate at least part of the received input data into commands configured for the session of the cloud video game, wherein translating at least part of the received input data translates the input data that is received via the browser input mechanism into one or more console controller commands, and the gameplay video being rendered in substantial real-time to enable the real-time gameplay of the session of the cloud video game through the client browser;
wherein executing the session of the cloud video game includes applying the commands to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client browser;
wherein the streaming server monitors a condition of the peer-to-peer connection and adjusts the encoding of the gameplay video based on the condition of the peer-to-peer connection.

Claim 2 (Original):  The method of claim 1, wherein the client browser accesses a WebRTC API to render the gameplay video for display.

Claim 3 (Original):  The method of claim 1, wherein establishing the peer-to-peer connection is in accordance with Session Description Protocol.

Claim 4 (Original):  The method of claim 1, wherein establishing the peer-to-peer connection is in accordance with an Interactive Connectivity Establishment framework.

Claim 5 (Canceled).

Claim 6 (Currently Amended):  The method of claim [[5]] 1, wherein the streaming server adjusts a bitrate or a compression rate of the gameplay video based on the condition of the peer-to-peer connection.

Claim 7 (Currently Amended):  The method of claim [[5]] 1, wherein the condition of the peer-to-peer connection monitored by the streaming server includes a bandwidth of the peer-to-peer connection. 

Claim 8 (Original):  The method of claim 1, wherein the gameplay video is encoded in a VP9 or MPEG-4 video format.

Claim 9 (Canceled).

Claim 10 (Canceled).

Claim 11 (Canceled).

Claim 12 (Original):  The method of claim 1, wherein establishing the peer-to-peer connection is configured to reduce or eliminate intermediary connections.

Claim 13 (Previously Presented):  The method of claim 1, further comprising:
assigning the client browser to a data center based on a location of the client browser and a location of the data center, the data center hosting the cloud gaming machine and the streaming server, the assigning of the client browser to the data center being configured to reduce latency over the peer-to-peer connection.

Claim 14 (Previously Presented):  A method for providing gameplay of a cloud video game, comprising:
executing a session of the cloud video game by a cloud gaming machine;
establishing, over a network, a peer-to-peer connection between a streaming server and a remote client browser, the peer-to-peer connection being established in accordance with a WebRTC protocol;
transmitting, over the peer-to-peer connection from the streaming server to the client browser, gameplay video generated from the executing session of the cloud video game, wherein the gameplay video is encoded in a compressed format, and wherein the gameplay video is rendered for display by the client browser, wherein the streaming server is configured to receive input data from the client browser over a data channel established using an RTCDataChannel API, the input data being generated at the client browser from real-time gameplay using a browser input mechanism for interactivity with the gameplay video as displayed by the client browser, and the streaming server is configured to translate at least part of the received input data 
wherein executing the session of the cloud video game includes applying the input data to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client browser;
wherein the streaming server monitors a condition of the peer-to-peer connection and adjusts the encoding of the gameplay video based on the condition of the peer-to-peer connection.

Claim 15 (Original):  The method of claim 14, wherein establishing the peer-to-peer connection is in accordance with Session Description Protocol or an Interactive Connectivity Establishment framework.

Claim 16 (Original):  The method of claim 14, wherein the streaming server adjusts a bitrate or a compression rate of the gameplay video based on the condition of the peer-to-peer connection.

Claim 17 (Original):  The method of claim 14, wherein the condition of the peer-to-peer connection monitored by the streaming server includes a bandwidth of the peer-to-peer connection. 

Claim 18 (Original):	 The method of claim 14, wherein the gameplay video is encoded in a VP9 or MPEG-4 video format.

Claim 19 (Canceled).

Claim 20 (Canceled).

Claim 21 (Currently Amended):	A method for providing gameplay of a cloud video game, comprising:
executing a session of the cloud video game by a cloud gaming machine;
establishing, over a network, a connection between a streaming server and a remote client browser, the connection being established in accordance with a WebRTC protocol;
transmitting, over the connection from the streaming server to the client browser, gameplay video generated from the executing session of the cloud video game, wherein the gameplay video is encoded in a compressed format, and wherein the gameplay video is rendered for display by the client browser, the gameplay video being rendered in substantial real-time to enable real-time gameplay of the session of the cloud video game through the client browser;
receiving, over the network by the streaming server, input data over a data channel established using an RTCDataChannel API, the input data being generated at the client browser from the real-time gameplay using an input device during interactivity with the gameplay video;
translating, by the streaming server, the received input data into commands configured for the cloud video game, wherein translating the received input data includes translating at least 
wherein executing the session of the cloud video game includes applying the commands to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client browser;
wherein the streaming server monitors a condition of the connection and adjusts the encoding of the gameplay video based on the condition of the connection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it does not appear that one of ordinary skill in the art at the time the application was filed would have found it obvious to combine various references of the prior art of record to achieve each and every limitation of the independent claims without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715